                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


DOUGLAS A. YON,                              )          CASE NO. 5:18 CV 0358
                                             )
                     Plaintiff,              )
                                             )          MAGISTRATE JUDGE
v.                                           )          WILLIAM H. BAUGHMAN, JR.
                                             )
COMMISSIONER OF SOCIAL                       )
SECURITY,                                    )          MEMORANDUM OPINION &
                                             )          ORDER
                     Defendant.              )


                                      Introduction

      Before me 1 is an action for judicial review of the final decision of the Commissioner

of Social Security denying the applications of plaintiff Douglas A. Yon for disability

insurance benefits and supplemental security income. 2 The Commissioner has answered 3

and filed the transcript of the administrative record. 4 Under my initial 5 and procedural6




1
  ECF No. 22. The parties have consented to my jurisdiction.
2
  ECF No. 1.
3
  ECF No. 10.
4
  ECF No. 11.
5
  ECF No. 7.
6
  ECF No. 12.
orders, the parties have briefed their positions 7 and filed supplemental charts8 and the fact

sheet. 9 They have participated in oral argument. 10

                                             Facts

A.     Background facts and decision of the Administrative Law Judge (“ALJ”)

       Yon, who was 52 years old at the time of the hearing, 11 had obtained his GED.12

His past relevant work experience included: food delivery driver; electrician helper;

machine operator; and painter. 13

       The Administrative Law Judge (“ALJ”), whose decision became the final decision

of the Commissioner, found that Yon had severe impairments consisting of: low back pain;

rotator cuff tear of the right shoulder; degenerative joint disease of the right hip; depression;

anxiety; borderline intellectual functioning; and drug addiction.14

       The ALJ found that Yon had the residual functional capacity (“RFC”) for light work

as defined in the regulations, with some additional limitations. 15 The ALJ decided that this

RFC precluded Yon from performing his past relevant work. 16


7
  ECF No. 17 (Commissioner’s brief); ECF Nos. 15, 19 (Yon’s briefs).
8
  ECF No. 17, Attachment 1 (Commissioner’s charts); ECF No. 15, Attachment 1 (Yon’s
charts).
9
  ECF No. 14.
10
   ECF No. 21.
11
   ECF No. 14 (fact sheet).
12
   Id.
13
   Id.
14
   ECF No. 11, Transcript (“Tr.”) at 14.
15
   Id. at 16.
16
   Id. at 20.
                                         2
          Based on the testimony of the vocational expert (“VE”) at the hearing, the ALJ

determined that a significant number of jobs existed nationally that Yon could perform. 17

The ALJ, therefore, found Yon not under a disability. 18

B.        Issues on judicial review

          Yon asks for reversal of the Commissioner’s decision on the ground that it does not

have the support of substantial evidence in the administrative record. Specifically, Yon

presents the following issues for judicial review:

               Whether the ALJ properly considered the medical opinions offered by the
                Commissioner’s psychological consultants.

               Whether the ALJ’s Step Five finding that Yon could work as a housekeeping
                cleaner, sales attendant, and mail clerk is supported by substantial evidence.

          For the reasons set forth below, I find the ALJ’s no disability finding must be

reversed and this matter remanded for further administrative proceedings consistent with

this opinion.

                                           Analysis

A.        Applicable legal principles

1.        Substantial evidence

          The Sixth Circuit in Buxton v. Halter reemphasized the standard of review

applicable to decisions of the ALJs in disability cases:



17
     Id. at 21.
18
     Id. at 22.
                                                3
              Congress has provided for federal court review of Social
              Security administrative decisions. However, the scope of
              review is limited under 42 U.S.C. § 405(g): “The findings of
              the Secretary as to any fact, if supported by substantial
              evidence, shall be conclusive. . . .” In other words, on review
              of the Commissioner’s decision that claimant is not totally
              disabled within the meaning of the Social Security Act, the
              only issue reviewable by this court is whether the decision is
              supported by substantial evidence. Substantial evidence is
              “‘more than a mere scintilla. It means such relevant evidence
              as a reasonable mind might accept as adequate to support a
              conclusion.’”

              The findings of the Commissioner are not subject to reversal
              merely because there exists in the record substantial evidence
              to support a different conclusion. This is so because there is a
              “zone of choice” within which the Commissioner can act,
              without the fear of court interference. 19

Viewed in the context of a jury trial, all that is necessary to affirm is that reasonable minds

could reach different conclusions on the evidence. If such is the case, the Commissioner

survives “a directed verdict” and wins. 20 The court may not disturb the Commissioner’s

findings, even if the preponderance of the evidence favors the claimant. 21

       I will review the findings of the ALJ at issue here consistent with that deferential

standard.

B.     Application of legal principles

       The case presents two issues for decision:


19
   Buxton v. Halter, 246 F.3d 762, 772-73 (6th Cir. 2001) (citations omitted).
20
   LeMaster v. Sec’y of Health & Human Servs., 802 F.2d 839, 840 (6th Cir. 1986);
Tucker v. Comm’r of Soc. Sec., No. 3:06CV403, 2008 WL 399573, at *1 (S.D. Ohio Feb.
12, 2008).
21
   Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).
                                            4
       •   The ALJ limited Yon to frequent interactions with coworkers and the public.
           The state agency reviewing sources, whose opinions the ALJ gave great
           weight, limited him to occasional and superficial interactions. The ALJ did not
           explain why he adopted the lesser limitations despite the weight given to the
           state agency reviewing sources’ opinions. Is this reversible error?

       •   The ALJ limited Yon to occasional handling and reaching overhead with his
           right upper extremity. In response to the hypothetical including those
           limitations, the VE identified jobs that under the DOT required frequent
           reaching overhead and handling with both upper extremities. Given the
           Commissioner’s burden of proof at Step Five, does the finding of a significant
           number of jobs in the national economy that Yon can perform have the support
           of substantial evidence?

       At Step Four, the ALJ discussed a consulting examiner’s opinion that noted Yon

had “no limitations socially.”22 The ALJ apparently followed this opinion at Step Three,

finding mild restrictions in social functioning.23 The ALJ gave the consulting examiner’s

opinion great weight, finding it consistent with the medical record evidence.24 But the ALJ

does not explain why he chose to follow the consulting examiner’s opinion over that of the

state agency reviewers’ opinions regarding Yon’s social limitations, which he also found

to be consistent with the medical record evidence and which he also assigned great

weight.25 Further, the state agency reviewing sources’ opinions post-date that of the

consulting examiner, and the consulting examiner’s opinion is acknowledged as part of the

record that the state agency sources reviewed in forming their opinions.26


22
   Tr. at 19.
23
   Id. at 15.
24
   Id. at 19.
25
   Id. at 19-20.
26
   Id. at 77-112, 115-44.
                                            5
       Counsel argues that this violates Social Security Ruling (“SSR”) 96-8p. As the

agency’s own interpretation of the regulations makes plain, “[t]he RFC assessment must

always consider and address medical source opinions. If the RFC assessment conflicts

with an opinion from a medical source, the adjudicator must explain why the opinion was

not adopted.”27 There is no question the ALJ complied with the first part of Social Security

Ruling 96-8p; it is the second part that is missing here. Compounding this error is the

rationale the ALJ gave for giving great weight to the consulting examiner’s opinion and

the state agency sources’ opinions were consistency with the evidence. The ALJ must

always build a logical bridge from the evidence to his conclusions,28 and that did not

happen here. This constitutes error necessitating a remand. But this does not suggest that

substantial evidence to support the RFC does not exist or that the ALJ cannot articulate

reasons for favoring the consulting examiner’s opinion over that of the state agency

reviewing sources. This is a remand for proper articulation.

        As to the second issue, I need not reach it. But on remand, the ALJ should question

the VE about whether a limitation to the dominant hand only will support the finding that

a significant number of jobs in the national economy exist that Yon can perform under the

Dictionary of Occupational Titles.



27
   SOCIAL SECURITY ADMINISTRATION, SOCIAL SECURITY RULING 96-8P, POLICY
INTERPRETATION RULING TITLES II AND XVI: ASSESSING RESIDUAL FUNCTIONAL
CAPACITY IN INITIAL CLAIMS, 1996 WL 374184, at *7 (July 2, 1996) (“SSR 96-8p”).
28
   Hale v. Colvin, No. 3:13cv182, 2014 WL 868124, at *8 (S.D. Ohio March 5, 2014).
                                          6
                                      Conclusion

      The finding of the Commissioner that Yon had no disability lacks substantial

evidence.   Accordingly, the decision of the Commissioner denying Yon disability

insurance benefits and supplemental security income is reversed and remanded for further

administrative proceedings. On remand, the ALJ must properly articulate the reasons for

crediting the consulting examiner’s opinions regarding Yon’s social limitations over the

later state agency reviewing sources’ opinions. In addition, the ALJ should question the

VE about the impact a dominant hand only limitation has on the finding that a significant

number of jobs in the national economy exist that Yon can perform.

      IT IS SO ORDERED.

Dated: November 28, 2018                 s/ William H. Baughman, Jr.
                                         United States Magistrate Judge




                                           7
